Case 19-12269-KBO   Doc 70-32   Filed 11/12/19   Page 1 of 7




                     EXHIBIT FF
                    Case 19-12269-KBO                 Doc 70-32           Filed 11/12/19         Page 2 of 7




                  HOLDCO LOAN AMENDMENT PROPOSAL
                                              MDC UPDATES & RESPONSES


September 10, 2019


Dear Mr. Abbate,

As discussed on prior telephone conversations, we received your Aug. 26, 2019 email and Amendment
Proposal for the MDC Energy Term Loan facility regarding the stated technical defaults outstanding. As
we understand it, the proposal expresses the willingness of the Term Loan lender group to waive the
compliance issues raised if MDC provides evidence that it has entered into a transaction that decreases
the leverage ratio of the company. This letter was prepared to provide a detailed response to each of the
points raised in your proposal.

A. MDC Loan Facilities Impact Summary:
    As you know, since closing on the Riverstone HoldCo term loan credit facility a year ago, our entire
    organization has been working diligently to execute the business and operating plan laid out in our
    original Approved Plan of Development. Per the quarterly reports issued for the 3-month periods
    ending on December 31, 2018, March 31, 2019, and June 30, 2019, and per the monthly progress
    report presentations you have received, we have accomplished much in a year with your group’s
    collective contributions and support:

    •    Drilling & Completions: We successfully drilled and completed 42 horizontal wells and
         developed all associated surface facilities and infrastructure. An additional 20 horizontal wells
         have been drilled and will be completed in the months to come.
    •    Production Growth: MDC’s average net daily production doubled to 12,000 BOEs1 (average
         daily production rate for 2019) since the closing of its HoldCo financing facility.
    •    Income Generation: MDC is now generating approximately $120 million in annualized
         EBITDA2, a near threefold increase in one year.
    •    Oil & Gas Reserves: MDC’s total proved reserves of crude oil and natural gas has more than
         doubled in the same period according to Cawley Gillepsie & Associates’ reserve reports.

1
  Over the last month, approximately 2,000 BOEs of this total has been offline due to temporary well shot-offs (7 wells down for offset
fracks, 2 down for generator and surface equipment repairs, and 2 down for compressor issues currently being repaired). Note that
production has not grown since the end of 1Q.2019 because well completions were stopped following the lender group’s withholding of
MDC’s draw funding (last draw was funded on April 11, 2019).
2
  Last reported quarter (Q2.2019) annualized EBITDA is $122M. The annualized EBITDA for Q3.2018 was $42M.



                                                                 Page 1

                                      24 Smith Road, 5th Floor – Midland, Texas 79705
                   Case 19-12269-KBO                 Doc 70-32           Filed 11/12/19         Page 3 of 7




    •    Water Infrastructure System: We have developed a new platform with significant potential
         value focused on salt-water disposal and fresh-water sourcing to support our drilling and
         production operations and that of third-party offset producers. This previously unforeseen value
         creation endeavor involved the entitlement and permitting of a large water infrastructure system
         in the core of the Delaware Basin, in the face of a very difficult regulatory environment for SWD
         well approvals. MDC’s full water system is comprised of 44 salt-water disposal wells (38 of
         which have now been approved for completion, with 4 already active), 40-miles of looped
         gathering and transport pipelines (10-miles of which is built), water pipelines' right-of-way
         agreements and road-bores, and 7 frac pits (with 3,000,000 barrels of storage capacity), all
         supported by dedication of MDC’s DE Basin acreage and water production volume.

    In summary, our team has successfully grown and transformed its strategic opportunity set by
    pursuing a disciplined execution of its stated business plan goals. This has been achieved by using
    only ±60% of the total debt capacity3 initially put in place by MDC in September 2018.

B. MDC Loan Facilities Compliance Issues:
    Notwithstanding our accomplishments, in the last six months, our RBL lender’s inability to size up
    MDC’s revolving debt facility, and our Term Loan lender’s unwillingness to approve follow-on
    drilling draws after April 11, has placed significant constraints on the company to continue growing
    its production and earnings base.

    As a result of this continuing situation, we have faced several temporary challenges, some of which
    have led to compliance issues with our financing agreements. These are the issues you refer to in
    your memo. We will address them here in detail before addressing your proposed resolution.

    •    Annual Audited Financials: Our year-end reporting deadline of April 30, 2019 was missed,
         following the discussions we had the same month where we were informed by Riverstone that
         the Term Loan lender group was unwilling to process the next draw request despite our results
         and full compliance certification. As we discussed with your team, this was also in part due to
         the fact that our independent auditor, Weaver, had staffing issues earlier in the quarter and that
         its audit was started late. We did however provide you with all of our financials for 2018 at that
         time, noting that we were in full compliance of the loan covenants as would be confirmed by the
         independent audit report, once completed. Weaver completed this report at the end of July 2019.
         In it, it noted that we had disclosed to them a recent increase in our trades payable balance that
         placed our Current Ratio4 over the required limit. Weaver issued draft audit reports for MTE

3
  Total initial debt capacity negotiated by MDC with its lenders totaled $775M, including a $300M RBL facility. Long-term debt currently
outstanding totals $470M, including the $240M initial Term Loan balance, and the $230M drawn between October 2018 and April 2019
($60M drawn on Natixis’ Reserve Based Loan and $170M drawn on HoldCo’s Term Loan).
4
  The Natixis RBL documents include a compliance covenant requiring MDC to keep the amount of its accounts payable balance under its
accounts receivable balance (Current Ratio = AP/AR = 1.0x max)



                                                                Page 2

                                      24 Smith Road, 5th Floor – Midland, Texas 79705
                      Case 19-12269-KBO                 Doc 70-32          Filed 11/12/19          Page 4 of 7




            Holdings LLC and MDC Energy LLC with a favorable opinion, stating that our financial
            statements accurately reflected the consolidated results of operations and cash flows for 2018.

       •    Current Ratio Covenant: As of the end of 2Q.2019, we remained in full compliance of all loan
            covenants with the exception of the RBL covenant related to our current ratio. We informed you
            then that the trades payable balance incurred since April 11 would now throw off our
            compliance with the RBL’s current ratio covenant. The same was conveyed to our independent
            auditor. You asked our team to obtain a waiver of this RBL covenant from Natixis, so as to
            provide comfort to the Term Loan lenders that they would not be funding into a technical default
            under the senior loan. We obtained a final draft of this waiver agreement on August 22, 2019. It
            requires the sign-off of the HoldCo lenders, which has not been obtained to date.

       •    Mechanics Liens from Aging Payables: After April, well fracking and well completions were
            put on hold5, given the impasse with our RBL lender. However, given our contractual
            commitments and field mobilization, and given the imperative not to accumulate irrecuperable
            delays, drilling operations continued in anticipation of an eventual resolution. As of our last
            compliance report, for the quarter ended June 30, 2019, MDC’s aged accounts payable balance
            over 90 days past due was $22 million. Total trades payable balance was significantly higher. As
            of the date of this writing, over 150 mechanics liens have been filed on various MDC properties
            and have not yet been released. The aged trades payable balance causes a technical default under
            the “no new indebtedness” covenant of the Term Loan agreement.

       Ignoring the cross-default provisions between the two credit facilities, these are the primary issues
       raised by our lenders. The above context provides some background to better understand the current
       situation of the company and the reasons for the technical defaults you have been concerned about.
       Naturally, the longer these financing issues last the more likely the compliance issues we have
       struggled with are to persist.

       Starting at the end of 1Q.2019, in anticipation for the need to find longer-term solutions to MDC’s
       growth objectives, we began exploring the prospects for alternative capital events. This process
       began with the development of our ideas on MDC’s Water Infrastructure System. Then, it also
       started to include discussions around (i) the possibility for a larger refinancing against a sizable
       crude offtake agreement with a credit counterparty, and (ii) an acquisition and merger with other
       offset producers we are negotiating with.

       The content of these discussions has been shared with you over our many telephone conversations in
       the last three months. We understand that they provided the basis for your proposed amendment to
       the HoldCo loan. The below sections specifically address the modifications you propose.


5
    No new well fracks were restarted until the third week of August 2019, or a four-month period with no well completions.




                                                                  Page 3

                                        24 Smith Road, 5th Floor – Midland, Texas 79705
             Case 19-12269-KBO           Doc 70-32        Filed 11/12/19   Page 5 of 7




C. MDC Responses to Term Loan Amendment Framework:
  Your August 26, 2019 loan amendment framework proposes to (i) waive current defaults, and (ii)
  give MDC access to the balance of its Term Loan capacity if MDC can sign by September 30, 2019
  and close by December 31, 2019, a transaction (Specified Transaction) that would pay off the RBL
  revolver and collapse the HoldCo term loan into an OpCo first lien deal.

  •   Specified Transaction: You define a Specified Transaction as any of the following 3 options:
      1. MDC raises [$60M] of common or preferred equity to pay off the Natixis revolver, and to
      collapse the HoldCo loan into OpCo with a first lien.
      2. MDC enters into definitive and binding documentation on asset sales (Glasscock acreage,
      water or midstream at market rates, etc.) on terms and conditions acceptable to the Lenders to
      raise at least [$150M] of cash proceeds; $60M to pay off Natixis and collapse the HoldCo into
      the OpCo, $65M to repay the additional loans from the Lenders draw, and the balance to fund
      operations; such transaction to be consummated by 12.31.2019.
      3. MDC enters into definitive and binding documentation to merge with another company such
      that that pro-forma leverage, after giving effect to the merger and resulting capital structure, is
      reduced on a debt/run-rate EBITDA basis by at least [25%], in each case on terms and
      conditions acceptable to the Lenders; such transaction to be consummated by 12.31.2019.

  •   Equity Capital Raise: With regards to the first point above, given current equity market
      conditions, MDC has ruled out pursuing further equity capital raise. We believe that conditions
      for such a raise are inadequate and that it would be highly dilutive to the current equity holders.
      Further, we believe that ample intrinsic equity value protects our credit partners’ collateral, and
      that an equity raise is unnecessary.

  •   Water System Asset Sale: With regards to the completion of a water midstream system sale
      transaction, we have been in active discussions with a number of potential counterparties. After
      extensive discussions with WaterBridge Resources LLC, our team shifted focus to other
      counterparties two months ago. We are now in advanced discussions on a proposed transaction
      that meets your requirements. This path, we believe, is the most likely transaction to be executed
      within the time frame set in your proposal.

  •   Merger & Acquisition: Regarding the completion of a merger transaction, we have also been
      working in earnest to combine our platform and team with the acquisition of an offset producer.
      These discussions are on-going and will require more time. The scope and scale of the proposed
      merger will require significant due diligence and an extended financing roadshow to complete.
      While we are very optimistic on our ability to complete such a merger given our progress, at this
      time, we do not believe that such a transaction can be completed by the end of 2019.



                                                 Page 4

                            24 Smith Road, 5th Floor – Midland, Texas 79705
              Case 19-12269-KBO          Doc 70-32        Filed 11/12/19   Page 6 of 7




D. MDC Responses to Term Loan Amendment Terms:
   The proposed Term Loan amendment creates a new set of obligations on MDC’s part in exchange
   for a waiver of the compliance issues detailed above. We have reviewed them carefully and are open
   to considering such an amendment with the following modifications to your proposed terms.

   •   Specified Transaction: An asset sale transaction that generates $125M in cash proceeds, $75M
       of which will be used to pay down the HoldCo Term Loan or the RBL revolver, at MDC’s
       discretion, and $50M of which will be used to fund operations.
   •   Transaction Timeline: Term sheet agreement by September 30, 2019; Definitive and binding
       documentation by October 31, 2019; and Transaction Closing by December 31, 2019.
   •   Funding of the Term Loan Draw: Upon execution of the term sheet agreement by September
       30, 2019 the HoldCo lenders will fund the $65M draw and waive all outstanding compliance
       issues under the Term Loan.
   •   Covenant Relief: Relief on the asset coverage covenant and leverage covenants for the next two
       quarterly reports, 3Q.2019 and 4Q.2019, such covenants to be reinstated at the end of 1Q.2020.
   •   Cash Flow Management: MDC’s chief executive officer and chief financial officer will
       continue to personally manage the company’s vendors payments and its trade payables balance.
   •   Current Ratio: No current ratio covenant exists in the Term Loan agreement at this time. The
       amended Term Loan will include a Current Ratio covenant starting at the end of 1Q.2020.
   •   Remaining $65M Tranche Pricing: The balance of the funds available under the Term Loan
       will be bear an interest rate equal to L+900 bps.
   •   Amendment Fee: A 1.0% Term Loan amendment fee will be applied to the $65M as of yet
       unfunded balance and paid to HoldCo by MDC at funding of the $65M draw.
   •   Approved Plan of Development: The APOD included in the original HoldCo loan agreement
       will remain unchanged. However, MDC will not drill any more wells until it has completed a
       Specified Transaction.

E. Conclusion
   Since your participation in our credit facilities, we believe that MDC has successfully managed its
   plan in the face of several external (market-related) and internal (funding) challenges that are outside
   of our control. We also strongly believe that MDC remains one of the healthiest and most creative
   private independent E&Ps in the Delaware Basin, notwithstanding the technical loan compliance
   issues that developed after April of this year.



                                                 Page 5

                             24 Smith Road, 5th Floor – Midland, Texas 79705
              Case 19-12269-KBO         Doc 70-32        Filed 11/12/19   Page 7 of 7




   While we may sometimes assess our operations and strategic imperatives slightly differently than
   you do, we are also keenly aware that we would not be where we are without your contributions and
   steadfast support. In the spirit of this we agree to and considered

   We understand the commitments you have each made to your investors and partners, and the
   complexity of keeping large groups of decision makers abreast of every detail of the inner workings
   of our company. As a result, we always strive to be open and transparent in our communication with
   you. Within the context of our operating commitments, we remain resolute on delivering a
   recapitalization offering exit optionality for our existing credit partners.

   We hope that the above will be acceptable to you. We sincerely appreciate your stated understanding
   of the sensitivity surrounding our on-going negotiations, and of the need for this proposed
   amendment to remain confidential if we are to ensure that we do not inadvertently jeopardize our
   transactional discussions.




Issued by MDC Energy LLC




Mark Siffin
Chairman and CEO




                                                Page 6

                            24 Smith Road, 5th Floor – Midland, Texas 79705
